7 F.3d 222
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Peter Emmanuel BERNARD, Plaintiff-Appellant,v.J. BERRY, Sgt.;  Sergeant Smith;  David A. Garraghty,Warden; Richard A. Young, Regional Director;  Members ofNottoway Adjustment Committee;  Frank E. Mardavitch, Awo;Edward C. Morris, Deputy Director;  Janet Terry, Counselor;G. Pruitt, Sgt.;  C. D. Larsen; Members CentralClassification Board;  Keith Davis, Counselor Supervisor;Members of the Nottoway I.C.C.;  K. L. Osborne, Awo,Defendants-Appellees.
No. 93-6146.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 6, 1993.Decided:  September 14, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-92-409)
Peter Emmanuel Bernard, Appellant Pro Se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before HALL, WILKINSON, and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Peter Emmanuel Bernard appeals from the district court's orders that granted summary judgment to some defendants in his 42 U.S.C. § 1983 (1988) action and adopted the report and recommendation of a magistrate judge in dismissing his remaining claims.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court and the magistrate judge.  Bernard v. Berry, No. CA-92-409 (E.D. Va.  Sept. 11, 1992;  Jan. 28, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED